DETAILED ACTION
Claims 1-9 were subjected to restriction requirement mailed on 11/02/2021.
Applicants filed a response, and elected Group I, claims 1-4 and 7-9, and withdrew claims 5-6, with traverse on 12/30/2021.
Claims 1-9 are pending, and of claims 5-6 are withdrawn after consideration.
Claims 1-4 and 7-9 are rejected.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-4 and 7-9 in the reply filed on 12/30/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/30/2021.

Priority
Applicant’s claim for the benefit of a prior-filed application (PCT/JP2018/014152, filed 04/02/2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (JP2017-071626, filed 03/31/2017) under 35 U.S.C. 119 (a)-(d).

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 5, recites “a crystallized material”. To ensure proper antecedent basis and clarity, it is suggested to amend “a crystallized material” to “the crystallized material”.

Claim 1, line 10, recites “an A value”. To ensure proper antecedent basis and clarity, it is suggested to amend “an A value” to “the A value”.

Claim 1, line 12, recites “a B value”. To ensure proper antecedent basis and clarity, it is suggested to amend “a B value” to “the B value”.

Claim 1, line 13, recites “a C value”. To ensure proper antecedent basis and clarity, it is suggested to amend “a C value” to “the C value”.

Claim 1, line 20, recites “cc(STP)/g”. It is suggested to amend “cc(STP)/g” to “cc/g in standard temperature and pressure (STP)”.

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 7-9, recites the phrase “an intensity value of an intersection of a baseline of a diffraction peak of a (002) plane and a perpendicular dropped from a second peak appearing near a diffraction angle of 25.5° to 26.5° in the diffraction peak of the (002) plane”. The phrase is unclear what intensity value of an intersection means, or what a perpendicular dropped from a second peak means. The examiner suggests the following language: a height of a baseline of a first diffraction peak of a (002) plane at the location of a second peak appearing near a diffraction angle of 25.5° to 26.5°.
Claim 1, lines 10-12, recites the phrase “an intensity value of an intersection of a baseline of the second peak near the diffraction angle of 25.5° to 26.5° and the perpendicular dropped from the second peak near the diffraction angle of 25.5° to 26.5°”. The phrase is unclear what intensity value of an intersection means, or what a perpendicular dropped mean. The examiner suggests the following language: a height of a baseline of the second peak near the diffraction angle of 25.5° to 26.5° at the location of the second peak appearing near a diffraction angle of 25.5° to 26.5°.
Regarding dependent claims 2-4 and 7-9, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Marie et al., Synthesis of highly porous catalytic layers for polymer electrolyte fuel cell based on carbon aerogels, ECS Trans., 2006, 1, 509-519 (Marie-2006), in view of Ijima et al., WO 2015141810 A1 (Iijima) (provided in IDS received on 09/30/2019), and taken in view of evidence by Marie et al., Highly porous PEM fuel cell cathodes based on low density carbon aerogels as Pt-support: Experimental study of the mass-transport losses, Journal of Power Sources, 2009, 190, 423-434 (Marie-2009).
It is noted that when utilizing Ijima et al., WO 2015141810 A1, the disclosures of the reference are based on US 20170194652 A1 (provided in IDS received on 09/30/2019) which is an English language equivalent of the reference. Therefore, the column and line numbers cited with respect to WO 2015141810 A1 are found in US 20170194652 A1.
Regarding claims 1, 4 and 8-9, Marie-2006 discloses catalytic layer of the PEMFC (i.e. polymer electrolyte fuel cell) is a key element of the cell, and the use of carbon aerogels as electrocatalyst support (Marie-2006, page 509, Introduction, 1st paragraph).
Marie-2006 further discloses BET surface area of the carbon aerogels are 565 and 669 m2/g (Marie-2006, page 511, Table-I), the carbon aerogels porosity are measured from nitrogen sorption isotherms and the BET technique is used to calculate the specific surface area SBET (Marie-2006, pages 510-511, Section-Porosity Measurement) (reading upon a BET specific surface area obtained by a BET analysis of a nitrogen gas adsorption isotherm is from 400 to 1500 m2/g).
Marie-2006 further discloses N2-sorption 77 K isotherms for the carbon aerogels in Figure 1 (Marie-2006, page 512), wherein Figure 1 shows that wherein a nitrogen gas adsorption amount Vmacro adsorbed between a relative pressure p/p0 from 0.95 to 0.99 in the nitrogen gas adsorption isotherm is from about 800-1000 cm3(STP)g-1 (i.e., 800 to 1000 cc(STP)/g).
Further regarding claim 1, Marie-2006 discloses that the carbon aerogels are synthesized with a commonly used sol-gel technique, wherein resorcinol (R) and formaldehyde (F) are dissoluted into distilled and deionized water; the gelation catalyst (C), sodium carbonate, was added and the gels underwent gelation in sealed glass tubes at 80°C for 3 days; the two different reactants molar ratios (R/C) are presented in Table 1 as well as the mass fraction of reactants in the sol (%solids). The so obtained gels were dried under supercritical conditions of CO2 after water exchange with acetone. The organic aerogels were pyrolysed at 1050 °C for 30 minutes under flowing nitrogen (Marie-2006, page 510, 2nd paragraph). 
According to Applicants’ specification, (a) When an acetylene gas is blown in excessively beyond the equivalent point of silver nitrate and acetylene, an excessive amount of the acetylide gas is adsorbed on the formed silver acetylide. If the silver acetylide having adsorbed the acetylene gas excessively is subjected to the subsequent self-decomposing and explosive reaction, a certain amount of "carbon with low aromaticity" (hereinafter referred to as "soot") is formed and included inevitably in carbon with high aromaticity to constitute eventually the skeleton of the carbon material for use as a catalyst carrier. So, it is inferred that the "carbon with low aromaticity (soot)" conjectured as above is bound each other, or to skeleton-forming carbon of a carbon material for use as a catalyst carrier as the carbon with low aromaticity undergoes a high temperature heating step, so as to form a coarse crystallized material as described above (i.e., excess acetylene results formation of coarse crystallized material) (Specification, pages 6-7, [0014]); and (b) Then the content of a crystallized material [(C/A) - (B/A)] calculated from the difference between the two is an indicator of the intensity solely relevant to the peak attributable to a crystallized material; and it is required that [(C/A) - (B/A)] indicating the content of a crystallized material should be as low as possible, namely the content of a crystallized material [(C/A) - (B/A)] is required to be 1.6 or less, preferably 1.5 or less, more preferably 1.4 or less, and most preferably the content of a crystallized material is as close to zero as possible (i.e., lower content of a crystallized material, lower value of [(C/A) - (B/A)]) (Specification, page 14, 1st paragraph).
Given that Marie-2006 does not use acetylene in the synthesis of the carbon aerogels, and Applicants’ specification discloses that the crystallized material are caused by excess acetylene and lower content of the crystallized material, and lower value of [(C/A) - (B/A)], therefore, the amount of a crystallized material in the carbon aerogels of Marie-2006 would necessarily and inherently be low, such as zero, which would fall within the recited range.

Marie-2006 further discloses observations of the pores of a carbon aerogel grain from several angles in Figure 4, wherein a three-dimensionally branched three-dimensional dendritic structure is shown (Marie-2006, page 515). In Marie-2009, SEM images of the same carbon aerogel are shown in Fig. 2. , wherein a three-dimensional dendritic structure in which a rod-shaped body is branched-dimensionally is also shown.

Further regarding claims 1, 3 and 7, Marie-2006 does not explicitly disclose “a cumulative pore volume V2-10 with respect to a pore diameter of from 2 to 10 nm obtained by an analysis of a nitrogen gas adsorption isotherm using the Dollimore-Heal method is from 0.4 to 1.5 mL/g”.
With respect to the difference, Iijima teaches a supporting carbon material for a solid polymer fuel cell (Iijima, Abstract). Iijima specifically teaches the specific pore volume V2-10 of pores with a pore size of 2 nm to less than 10 nm is 0.4 cc/g to 1.6 cc/g, preferably 0.4 cc/g to 1.4 cc/g (Iijima, [0088]); to measure the pore diameter, it is possible to employ measurement of the so-called adsorption isotherm of nitrogen gas; further, for this analysis, for example, it is possible to employ the Dollimore-heal method (Iijima, page 4, bottom of right column).
As Iijima expressly teaches, if this specific pore volume V2-10 is less than 0.4 cc/g, the volume becomes small with respect to the pore area, so the average pore size becomes smaller; when supporting platinum particles in the pores, the spaces between the pores and the platinum particles become smaller, so gas diffusion falls and the large current characteristic ends up falling; conversely, if the specific pore volume V2-10 exceeds 1.6 cc/g, the skeleton used as the carbon support ends up becoming thinner, the oxidative consumption resistance falls, the stirring required when preparing the catalyst layer ink for preparing the catalyst layer causes the skeleton of this carbon support to easily break, and the characteristics derived from the shape can no longer be exhibited (Iijima, [0088]).
Iijima is analogous art as Iijima is drawn to a supporting carbon material for a solid polymer fuel cell.
In light of the motivation of controlling the specific pore volume V2-10 of pores with a pore size of 2 nm to less than 10 nm to 0.4 to 1.6 cc/g, preferably 0.4 to 1.4 cc/g, as taught by Iijima, it therefore would be obvious to a person of ordinary skill in the art to modify the carbon aerogels of Marie-2006 to obtain the specific pore volume V2-10 of pores with a pore size of 2 nm to less than 10 nm to 0.4 to 1.4 cc/g, in order to achieve desirable gas diffusion and large current characteristic and prevent breakage of the carbon aerogels during processing, and thereby arrive at the claimed invention.

Regarding claim 2, Marie-2006 does not explicitly disclose “wherein a full width at half maximum ΔG of a G-band peak detected in the range of from 1550 to 1650 cm-1 of a Raman spectrum is from 50 to 70 cm-1”
With respect to the difference, Iijima teaches a supporting carbon material for a solid polymer fuel cell (Iijima, Abstract). Iijima specifically teaches the half width (ΔG) in the range of 1550 to 1650 cm-1, called the G-band obtained from the Raman spectrum; the G-band half width (ΔG) is controlled to 75 cm-1 or less and 30 cm-1 or more (i.e., 30 to 75 cm-1) (Iijima, page 12, [0097]).
As Iijima expressly teaches, if the G-band half width (ΔG) is 75cm-1 or less, the durability can be secured in the environment of fuel cell usage; in a carbon material with this G-band half width (ΔG) exceeding 75 cm-1, the crystallinity is low, there are many end faces of sheets forming starting points of oxidative consumption, and practical use cannot be withstood. Note that, the lower limit of the ΔG value is not particularly set, but the ΔG value of the carbon material which can be substantially utilized in the present invention is 30 cm-1 or more (Iijima, page 12, [0097]).
In light of the motivation of a carbon support material having the G-band half width (ΔG)  that is 30-75cm-1, in the range of 1550 to 1650 cm-1  as taught by Iijima, it therefore would be obvious to a person of ordinary skill in the art to modify the carbon aerogels to obtain the G-band half width (ΔG)  that is 30-75cm-1, in order to secure the durability of carbon aerogels in the environment of fuel cell usages and ensure the carbon aerogels can be substantially utilized. The G-band half width (ΔG) that is 30-75cm-1, in the range of 1550 to 1650 cm-1, overlaps the Applicants’ claimed limitation of wherein a full width at half maximum ΔG of a G-band peak detected in a range of from 1550 to 1650 cm-1 of a Raman spectrum is from 50 to 70 cm-1. It would be obvious for a person of ordinary skill in the art to select the claimed range through routine experimentation to optimize the performance of the carbon aerogels. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
January 26, 2022